                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  RICKY DAVIS,
       Plaintiff,                                               No. 3:17-cv-898 (MPS)
       v.
  CAROLINE B. LIPISH, ET AL.
       Defendant.




                                  INITIAL REVIEW ORDER


       I.      Introduction and Background

       On May 31, 2017, the plaintiff, Ricky Davis, brought a civil action pro se against the

defendants—Caroline B. Lapish, Adler Pollock & Sheehan, and Home Depot—for events that

took place in a related case, Davis v. Home Depot (No. 3:16-cv-00008 (MPS)) (“underlying

case”). In that case, the plaintiff sued Home Depot for injuries he suffered while trying to move

plywood into his van with the help of a Home Depot employee. (Davis v. Home Depot docket,

ECF No. 1). The parties reached a settlement and filed a subsequent stipulation of dismissal of

the case. (Id., ECF No. 63). The plaintiff then filed several documents on the docket—which he

styled as “amended complaints”—seeking to set aside the settlement on the basis that defense

counsel Lapish had failed to file a pro hac vice appearance prior to negotiating the settlement and

that she had made derogatory comments about the plaintiff in the presence of his family. (Id.,

ECF No. 65, 66). The Court construed these documents as a motion to reopen the case under

Fed. R. Civ. P. 60(b) and subsequently issued a ruling denying the plaintiff’s motion. (Id., ECF

No. 85).

       The plaintiff then filed a complaint in the present matter, repeating the arguments he

made in his motion to reopen the underlying case. He argued in his complaint that Ms. Lapish,

                                                1
while acting as defense counsel for Home Depot, failed to a file a pro hac vice appearance prior

to making a court appearance. (ECF No. 1 at 3). The Court found that these arguments lacked

merit. (ECF No. 5). The plaintiff also claimed that Ms. Lapish “maliciously accused [him] of

being a unfit [sic] parent by way being a substance abuser in the [presence] of [his] teenage

[son], in her attemp [sic] to reach an unfair settlemen [sic], under durest [sic] or distress.” (ECF

No. 1 at 3). Consistent with the Court’s obligation to construe pro se complaints liberally, the

Court interpreted the plaintiff’s complaint as setting out a separate claim of defamation against

Ms. Lapish. (ECF No. 5). In an order dated February 5, 2018, the Court found that the plaintiff

failed to adequately allege a claim of defamation and dismissed his complaint without prejudice.

(Id.). The plaintiff was granted leave to submit, within thirty days of the dismissal, an amended

complaint that set out enough facts to plead a cognizable defamation claim. (Id.).

         On March 2, 2018, the plaintiff filed an amended complaint alleging defamation and

defamation per se against Ms. Lapish, Adler Pollock & Sheehan, and Home Depot. (ECF No.

9).1 For the reasons set forth below, the plaintiff’s motion to proceed in forma pauperis (ECF No.

2) is granted, and the claims of defamation and defamation per se may proceed as to Ms. Lapish

and Adler Pollock & Sheehan. However, all claims against Home Depot are dismissed.

         II.       Legal Standard

         Because the plaintiff sought to proceed in forma pauperis (ECF No. 2), the Court must

evaluate his complaint and determine whether it should advance. “[T]he court shall dismiss [a]

case at any time if the court determines that [the action] is frivolous or malicious; fails to state a

claim on which relief may be granted; or seeks monetary relief against a defendant who is


1
 Plaintiff also alleges that he “never agreed to this settlement.” (ECF No. 9 at 5). The Court dismisses this claim
because (1) plaintiff fails to articulate the basis for his claim; and (2) the Court has already determined that the
plaintiff’s collateral attack against the settlement in the underlying case fails for the reasons set forth in the Court’s
ruling denying the motion to reopen in that case (See Home Depot v. Davis docket, ECF No. 85).

                                                             2
immune from such relief.” 28 U.S.C. § 1915(e)(2). The plaintiff is pro se, so I construe his

pleadings liberally. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). “[A]

pro se complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation and

quotation marks omitted). Nevertheless, even a pro se plaintiff must include sufficient facts to

afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic, 550 U.S. at 570. A claim has “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       III.    Jurisdiction

       Under 28 U.S.C. § 1332, this Court has diversity jurisdiction in cases where the parties

are citizens of different states and the amount in controversy exceeds $75,000. Although the

plaintiff has not pled diversity of citizenship, it appears that Ms. Lapish is a citizen of

Massachusetts and the plaintiff is a citizen of Connecticut. As to the amount in controversy, the

plaintiff’s amended complaint is unclear, but appears to request $3,000. (ECF No. 9 at 6).

However, in light of our obligation to construe pro se complaints liberally, the Court notes that

the original complaint requested $308,000 and finds that the amount in controversy requirement

is satisfied. As such, the Court has diversity jurisdiction over this matter.

       IV.     Discussion

       A. Defamation



                                                   3
        Connecticut law defines “[a] defamatory statement . . . as a communication that tends to

harm the reputation of another as to lower him in the estimation of the community or to deter

third persons from associating or dealing with him.” Skakel v. Grace, 5 F. Supp. 3d 199, 206 (D.

Conn. 2014) (quoting Gambardella v. Apple Health Care, Inc., 291 Conn. 620, 627 (2009)). A

claim of defamation is comprised of four elements.

        First, the plaintiff must demonstrate that “the defendant published a defamatory

statement.” Gambardella, 291 Conn. at 627. The plaintiff “need not list the alleged defamatory

statements verbatim, but [he] must at least plead the content of the alleged communications,

when they were made, the context in which they were made, or by and to whom they were

made.” U.S. ex rel. Smith v. Yale Univ., 415 F. Supp. 2d 58, 109 (D. Conn. 2006). In his

amended complaint, the plaintiff alleges that Ms. Lapish said he “ingaged [sic] i[n] a criminal act

by ingaging [sic] in the act of consuming a controlled dangerous substance.” (ECF No. 9 at 1).

He further alleges that this statement was made on March 21, 2017 at the settlement conference

for the underlying case. (Id. at 2). These allegations satisfy the first element of the plaintiff’s

defamation claim.

        The second, third, and fourth elements require the plaintiff to demonstrate that “(2) the

defamatory statement identified the plaintiff to a third person; (3) the defamatory statement was

published to a third person; and (4) the plaintiff's reputation suffered injury as a result of the

statement.” Gambardella, 291 Conn. at 627-28. The plaintiff’s amended complaint states that

the allegedly defamatory statement injured his reputation with the judge and his family. As to the

judge, he claims that Ms. Lapish made the statement “with deliberot [sic] intent to harm my

reputation to the judge whom, ultimately, because of her statement suggested that if I took this

case to court she would win over me, and that my family and I would not only have the medical



                                                   4
bills but would probably receive nothing in this case and that we should take the settlement offer

that Ms. Lapish offers.” (ECF No. 9 at 3-4). As to his family, the amended complaint states that

“[m]y son is now damage [sic] in his outlook at me as a father, as well as my wife constant

doubts and fears about my character.” (Id. at 4). These allegations of injury to the plaintiff’s

reputation satisfy the fourth element of a defamation claim. Moreover, because these allegations

suggest that the purported defamatory statement was made in the presence of the judge

overseeing the settlement as well as the plaintiff’s wife and son, they satisfy elements two and

three of the plaintiff’s defamation claim. As such, the plaintiff’s amended complaint sets out a

cognizable claim for defamation against Ms. Lapish.

       The plaintiff has also stated a cognizable claim of defamation against Adler Pollock &

Sheehan. “[U]nder the common-law principle of respondeat superior, an employer is vicariously

liable for compensatory damages arising out of the tortious conduct of his employee when that

conduct occurs during the course of the employee’s employment.” Matthiessen v. Vanech, 266

Conn. 822, 839 (2003) (emphasis omitted). Here, while the plaintiff has not set out any specific

facts regarding vicarious liability, the Court construes the complaint liberally and will allow the

claim to proceed against Adler Pollock & Sheehan because the allegations suggest that Ms.

Lapish was present at the settlement conference in the course of her employment.

       B. Defamation per se

       Connecticut law also provides a cause of action for defamation per se, which requires

that “the [defamation] . . . be one which charges a crime which involves moral turpitude or to

which an infamous penalty is attached.” Skakel, 5 F. Supp. 3d at 206 (quoting Gambardella v.

Apple Health Care, Inc., 86 Conn. App. 842, 850 (2005), remanded to 2006 WL 2556300 (Conn.

Super. 2006), aff’d, 291 Conn. 620 (2009)). “The modern view of this requirement is that the



                                                  5
crime be a chargeable offense which is punishable by imprisonment.” Skakel, 5 F. Supp. 3d at

206-207 (quoting Battista v. United Illuminating Co., 10 Conn. App. 486, 493 (Conn. App. Ct.

1987)). The allegedly defamatory statement at issue concerns the criminal act “of consuming a

controlled dangerous substance.” (ECF No. 9 at 1). As such, the plaintiff’s amended complaint

sets out a viable claim of defamation per se against Ms. Lapish. Under the theory of vicarious

liability discussed above, the Court will also allow this claim to proceed against Adler Pollock &

Sheehan.2

        C. Defenses

        The Court has construed the plaintiff’s amended complaint liberally in determining that

he may proceed with his claims of defamation and defamation per se. The Court notes, however,

that there may be affirmative defenses to these claims. Such defenses may concern the truth of

the statement at issue or the litigation privilege applicable to statements made in the course of

judicial proceedings. The Court leaves any arguments about possible defenses to the defendants

to pursue.

        V.       Conclusion

        The Court’s Initial Review Order is a preliminary screening of the plaintiff’s claims, and

nothing in this ruling is intended to prevent defendants from moving to dismiss the amended

complaint. For the reasons set forth above, the plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is granted and the Court enters the following orders:

        (1) Any claims against defendant Home Depot are DISMISSED with prejudice.

        (2) The Clerk shall verify the current work addresses for defendants Lapish and Adler

             Pollock & Sheehan, mail waiver of service of process request packets containing the


2
 The plaintiff has not pled any facts to make out a defamation or defamation per se claim against Home Depot. As
such, all claims against Home Depot fail as a matter of law.

                                                        6
   Complaint to each defendant at the confirmed address within twenty-one (21) days

   of this Order, and report to the court of the status of the waiver request on the thirty-

   fifth (35) day after mailing. If any defendant fails to return the waiver request, the

   Clerk shall make arrangements for in-person service by the U.S. Marshal Service on

   him in individual capacity and the defendant shall be required to pay the costs of such

   service in accordance with Federal Rule of Civil Procedure 4(d).

(3) The Clerk shall send written notice to the plaintiff of the status of this action, along

   with a copy of this Order.

(4) The defendants shall file their response to the complaint, either an answer or motion

   to dismiss, within sixty (60) days from the date the waiver forms are sent. If they

   choose to file an answer, they shall admit or deny the allegations and respond to the

   cognizable claim recited above. They also may include any and all additional

   defenses permitted by the Federal Rules.

(5) Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

   completed within seven months (210) days) from the date of this order. Discovery

   requests need not be filed with the court.

(6) All motions for summary judgment shall be filed within eight months (240 days)

   from the date of this order.

(7) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a dispositive

   motion within twenty-one (21) days of the date the motion was filed. If no response is

   filed, or the response is not timely, the dispositive motion can be granted absent

   objection.




                                          7
(8) If the plaintiff changes his address at any time during the litigation of this case, Local

    Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do

    so can result in the dismissal of the case. The plaintiff should write PLEASE NOTE

    MY NEW ADDRESS on the notice. It is not enough to just put the new address on a

    letter without indicating that it is a new address. If the plaintiff has more than one

    pending case, he should indicate all of the case numbers in the notification of change

    of address. The plaintiff should also notify the defendant or the attorney for the

    defendant of his new address.

It is so ordered.

        Dated at Hartford, Connecticut this 23rd day of October, 2018.



                                                       /s/ MICHAEL P. SHEA

                                                                   Michael P. Shea, U.S.D.J.




                                          8
